UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4116
LESLIE LESTER TUCKER,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
            Cameron McGowan Currie, District Judge.
                            (CR-00-411)

                      Submitted: August 23, 2001

                      Decided: September 6, 2001

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Henry M. Anderson, Jr., ANDERSON LAW FIRM, P.A., Florence,
South Carolina, for Appellant. Alfred William Walker Bethea, Assis-
tant United States Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TUCKER
                               OPINION

PER CURIAM:

   Leslie Lester Tucker appeals his conviction and 151-month sen-
tence after a guilty plea to conspiracy to possess with intent to distrib-
ute cocaine base, in violation of 21 U.S.C.A. § 841(a)(1) (West 1999).
Tucker’s attorney has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967), raising the issue as to whether the district
court properly determined at sentencing that Tucker was a career
offender, but stating that, in his view, there are no meritorious
grounds for appeal. Tucker has filed a pro se supplemental brief.

   Following a de novo review of the record, we find that the district
court complied with all the mandates of Fed. R. Crim. P. 11 in accept-
ing Tucker’s guilty plea. United States v. Goins, 51 F.3d 400, 402
(4th Cir. 1995) (providing standard). We also conclude that the dis-
trict court did not err in sentencing Tucker as a career offender as he
was over eighteen years old when he committed the instant felony
offense, which involved a controlled substance, and he had two prior
felony convictions. U.S. Sentencing Guidelines Manual § 4B1.1
(2000).

   In accordance with the requirements of Anders, we have reviewed
the record for potential error and have found none. We also find
Tucker’s claims in his pro se supplemental brief without merit. There-
fore, we affirm Tucker’s conviction and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move this court for leave
to withdraw from further representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
in the decisional process.

                                                             AFFIRMED